 PIERCE CORP.97Pierce Corporation and Boilermakers, Iron Ship-builders, Blacksmiths, Forgers and HelpersLocal Lodge No. 401, AFL-CIO, Petitioner.Case 36-RC-4500March 18, 1988DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held September 3, 1981, and the hearingofficer's report recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally shows 38 for and32 against the Petitioner, with 3 challenged ballots,an insufficient number to affect the results.The Board has reviewed the record in light ofthe exceptions and brief, has adopted the hearingofficer's findings' and recommendations,2 and fmdsthat a certification of representative should beissued.1.We note that, subsequent to the issuance ofthe hearing officer's report, the Board in MidlandNational Life Insurance Co., 263 NLRB 127 (1982),overruled its decisions in General Knit of California,239 NLRB 619 (1978), and Hollywood CeramicsCo., 140 NLRB 221 (1962), on which the hearingofficer relied in overruling the Employer's Objec-tions 1 through 3 involving alleged misrepresenta-tions. The Board held in Midland National, aboveat 133, that it "will no longer probe into the truthor falsity of the parties' campaign statements, andthat [it] will not set elections aside on the basis ofmisleading campaign statements," unless forgeddocuments have been used that "render the votersunable to recognize propaganda for what it is." Be-cause the alleged misrepresentations in this caseclearly do not fall within Midland's forged docu-ment exception, we adopt the hearing officer's rec-ommendation that the Employer's Objections 1through 3 be overruled.32.Additionally, in finding no merit to the Em-ployer's Objections 4 and 5, we agree with thehearing officer that employee Richard Miller Wasnot a general agent of the Union, for the reasons'The Employer has excepted to some of the hearing officer's credibil-ity findings. The Board's established policy is not to overrule a hearingofficer's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrect. Stretch-Tex Co.,118 NLRB 1359, 1361 (1957). We have carefully examined the recordand find no basis for reversing the findings.2 In the absence of exceptions, we adopt, pro forma, the hearing offi-cer's recommendation that the Employer's Objection 6 be overruled.3 At fn. 24 of Midland National, above, the Board held that the deci-sion would be applied retroactively to all pending cases.set forth in the attached portions of the hearing of-ficer's report. In so doing, we note that the natureof Miller's union activity is similar to that of the al-leged agents in United Builders .Supply Co., 287NLRB 1364 (1988), and Vernon Auto Parts- Ex-change, 287 NLRB 168 (1987), and that, as in thosecases, we find the alleged agent's union involve-ment less significant in degree and kind than that ofthe employees found to be general agents in Bio-Medical Applications of Puerto Rico, 269 NLRB 827(1984), and Bristol Textile Co., 277 NLRB 1637(1986). Although we note that here Miller was amember of an in-plant organizing committee•andeven one of the more active members•his commit-tee membership and participation do not alter ourconclusion. Rather, Miller's membership on thecommittee must be viewed in the context of thenature of that committee and how it was held outto employees, the totality of Miller's conduct, andthe extent of his identification with the Union. Inthis regard, among those relevant facts found bythe hearing officer, we note particularly that Millerwas one of a total of 22 employees on the commit-tee in a unit of approximately 75 employees, andthat the Union's campaign was punctuated by thefrequent and regular presence of an individual ex-pressly identified as the Union's representative.Thus, we agree with the hearing officer that thefacts of this case are insufficient to support a con-clusion that Miller was a general agent of the unionwhose profanities and remarks to fellow employeesas he walked back to the parking lot along the lineof voters could reasonably be taken as the action ofthe Union. See also NLRB v. Herbert Halperin Dis-tributing Corp., 826 F.2d 287 (4th Cir. 1987).CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have been cast for Boilermakers, Iron Ship-builders, Blacksmiths, Forgers and Helpers LocalLodge No. 401, AFL-CIO and that it is the exclu-sive collective-bargaining representative of the em-ployees in the following appropriate unit:All production and maintenance employees ofthe Employer at 10 N. Garfield Street,Eugene, Oregon, excluding office clerical em-ployees, guards and supervisors as defined inthe Act.MEMBER JOHANSEN, dissenting.In accordance with my dissent in United BuildersSupply, 287 NLRB 1364 (1988), I would set asidethe election. Contrary to my colleagues, I find thatRichard Miller was a general agent of the Union._288 NLRB No. 15 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTherefore, his 5 to 7 minutes of conversation withemployees waiting in line to vote on September 3,1981, was objectionable conduct under Milchem,Inc., 170 NLRB 362 (1968).Miller was 1 of the 10 original members of thein-plant committee. He was one of three employee-organizers who were regarded by their fellow em-ployees as someone "to contact about the Union,and campaign issues." Miller handed out a unionmeeting notice and was in direct contact withErrol Anderson, Local 401's organizer. On one oc-casion, Miller accompanied Anderson to the print-ers. During the campaign, Miller solicited unioncards, informed employees about meetings, provid-ed union officials with information for campaignliterature, and answered questions from other unitemployees.The Petitioner did not disassociate itself fromMiller nor did it repudiate Miller's exercise of au-thority. I would direct a second election.APPENDIXObjections Nos. 4 and 5.I. The FactsThe following facts are not in dispute:In late July, employee Craig Wells telephoned theEugene Local of the Boilermakers, Lodge Number 401(referred to herein as the Union or the Petitioner), andexpressed the interest of Pierce Corporation employeesin Union representation. On July 29, employees Wells,Don Davis and Richard Miller met with an organizerfrom a Local 104, Seattle, Errol Anderson. (Later in thecampaign Anderson forsook this dual capacity to becomethe International Representative). Between this initialmeeting and the date of the election, there were sevenadditional union meetings; the place of the meetings waseither union premises or Anderson's suite at a localmotel.The first of these meetings occurred on August 5 andwas attended by approximately 20 employees. The Unionofficials presiding over the meeting were Anderson, LeeFranklin of the International, and Ray Heike, businessmanager of the Petitioner. During this meeting Andersonpassed out business cards, authorization cards and Unionliterature. He asked for employees to volunteer tobecome members of the in-plant organizing committee,explaining that committee members would be those em-ployees who would be willing to take a more overt standfor the Union and that such employees would be his"eyes and ears" inside the plant. He said also that theEmployer would be advised of those who volunteered tobecome members of the in-plant committee. Ten employ-ees volunteered for the committee and elected CraigWells to be the chairman. These employees receivedcommittee buttons and were given Union authorizationcards for distribution to other employees at the plant.The following day, Anderson sent a telegram33 to theEmployer's general manager, Dan Giustina, naming thein-plant committee members as: Craig Wells, RichardMiller, Bob Hansen, Don Ericson, John Ott, Donald R.Davis, DeWain Gurule, Kraig Walsh, Dave Jarrett andGlenn Babcock. Of this group, and among all those em-ployees who subsequently became members of the in-plant committee, Miller, Wells and Ott became generallyregarded as the individuals to contact for informationabout the Union, and campaign issues. At a date uncer-tain, but subsequent to the first general meeting, Ander-son told Wells particularly that he was Anderson's "eyesand ears" in the plant.The petition was filed on August 10. The second gen-eral union meeting took place on August 12 and was at-tended by 40 employees approximately. Andersonchaired this meeting and passed out material similar tothat passed out in the first meeting including authoriza-tion cards and business cards. At this meeting Andersonagain invited employees to join the 1PC and advisedthem that the only qualification was the willingness totake a public stand for the Union.The following day, August 13, the Employer was noti-fied by telegram34 that employees Jean Brush, DavidWalker, Sonnie Reed and Mike Foley had joined theIPC.On August 18, 15 or 16 employees attended anotherunion meeting called by Anderson. Literature was passedout again at this meeting and more employees joined theIPC.By telegram dated August 19,35 the Petitioner advisedthe Employer that employees Ralph Cook, Anthony Po-merleau, Mark Saunders and Greg Saith had joined theIPC.Also on August 19 Union officials Anderson andHeike passed out coffee and doughnuts near the plant toemployees who were coming in to work. A union meet-ing was held that evening and was attended by approxi-mately 20 employees.The next general meeting was called by the Union forAugust 24. This was attended by "a room full" of em-ployees. The following day, August 25, Anderson andHeike again passed out coffee and doughnuts near theplant to employees who were coming to work.On August 31, Anderson advised the Employer tele-graphically" that four additional employees had becomemembers of the IPC. These employees were Ron Gan-ieany, Bill Torrey, Larry Rose, and Lowell Olson. Thisbrought the total number of employees on the committeeto 22.On September 1, another Union meeting was held.Ten to fifteen employees attended this meeting, duringwhich Anderson attempted to answer questions aboutthe Employer's financial condition. The final pre-electionUnion meeting was held on the evening of September 2,the night before the election, and was attended by ap-33 Employer's exhibit 1.34 Petitioner's exhibit 535 Petitioner's exhibit 1136 Petitioner's exhibit 8. PIERCE CORP.99proximately a dozen employees. The Company's finan-cial position was discussed at this meeting also.Among the employees, the Union organizational activ-ity was engaged in mainly by Wells, Miller and Ott.However, no employee was expressly designated by An-derson or any other Union official to act as an agent ofthe Petitioner. No employee was compensated monetari-ly for any activity performed in behalf of the Union.In addition to the organizational activity37 engaged inmainly by Wells, Miller and Ott, each of them engagedin certain activities exclusively or uniquely.Craig Wells was chairman of the IPC, was introducedat meetings as the chairman, was directly in contact withAnderson, served as election observer for the Union,posted notices on the Employer's bulletin board, re-ceived copies of all Union publications, picked up thedoughnuts for the coffee and doughnut gatherings, andsat at the table with Anderson during part of one meet-ing.J. John Ott, in addition to his membership on the IPC,kept union literature at his desk in the plant, was oftenasked questions about the pension plan and, thus, distrib-uted pension plan booklets, spoke to employees MarionStrunk and to Anderson in Strunk's behalf about the pen-sion plan.Richard Miller, in addition to his membership on theIPC, handed out one union meeting notice, was directlyin contact with Anderson, and accompanied Anderson tothe printers on at least one occasion.On the day of the election, approximately five minutesbefore the polls opened, Ott was approached by employ-ee Jim Ware who asked him about the Employer's finan-cial status. Ott took a piece of paper out of his pocket38and told Ware about the $14,000,000. This incident oc-curred just outside the office of supervisor Hayes. Wells,of course, was the Union's observer and was in the em-ployees' lunchroom where the polling was to take place.Miller was one of the first employees in the voting line.As Cornelison, one of the Employer's observers, lookedat Miller through the lunchroom door just before thepolls opened, Miller uttered an obscenity at him. AfterMiller voted and was walking along the line of voters to-wards the rear parking lot, employee Potter yelled tohim to knock off his "talking and lying." Miller yelled"fuck you" back at Potter. On his way out he spoke totwo employees who were not in line, Joan Brush andDon Davis, and to employees who were in the line in-cluding Molly Custer. This activity lasted from 5-7 min-utes. The polls were open from 3:30 to 4:45 P.M. but37 Among the activities performed by or in the interest of all of them,individually or severally, were. (1) serving as IPC members, (2) advisingemployees of Union meetings, (3) helping plan the coffee and doughnutgatherings, (4) handing out Union literature, (5) providing Anderson withinformation for the preparation of Union handouts, (6) telling employeesabout the $14,000,000, (7) fielding questions from employees, (8) beingidentified at meetings as IPC members, (9) passing out and/or collectingUnion authorization cards and (10) wearing Union and/or IPC insignia.38 As stated in the discussion of Objections I, 2 and 3, I credit Ware'stestimony that there was a piece of paper involved in this incident be-cause those employees, including Ware, who made the claim were not atthe Union meeting when Ott obtained it, yet their descriptions of thepaper are nearly identical to Ott's description.most of those who voted cast their ballots in the first 15-20 minutes of the voting period.II.Positions of the PartiesBy these objections the Employer contends, in effect,that Union "representatives and agents", in the pollingarea while the polls were open, engaged in electioneer-ing, uttered obscenities against observers and other em-ployees, and made material misrepresentations.The Employer would find that Wells, Ott and Millerwere agents of the Union on account of (1) the unavail-ability of International Representative Anderson or anyother paid union official, (2) Anderson's metaphoricaland other instructions to Wells, Ott and Miller, (3) theirmembership in the IPC, particularly Wells' chairmanship,(4) their activity on behalf of the Union, and (5) their ap-parent and/or claimed authority, as employees perceivedit.In asserting that the misconduct alleged by these ob-jections warrants the setting aside of the election, theEmployer relies essentially on the Hollywood Ceramicscriteria.With respect to the electioneering activity the Em-ployer contends that (1) Union agent Miller spent sevenminutes in and around the polling line after he hadvoted, conversing with employees, (2) Union agent Ott,while employees were waiting in line to vote, showed atleast one employee a paper which contained materialmisrepresentations about the Employer's financial statusand (3) that these activities were perpetrated in an atmos-phere "not conducive to individual reflection and finaldeliberation", referring to other conversational activityin the voting line on the part of those waiting to vote."The Petitioner argues that agency cannot be foundunder the circumstances of the instant case in consider-ation of recent precedent, that absent an "agency nexus",Miller's activity in the polling area cannot be considered"electioneering" under the Milchem rule, and that Ott'sconversation with Ware took place outside the pollingarea.III.Analysis and RecommendationA. The Agency IssueAs a general principle, "agent" status will attach toany individual when conferred by proper authority ex-pressly, implicitly or apparently,4• regardless or "wheth-39 The Employer intimated gratuitously that the Board Agent was re-sponsible for the disorderly atmosphere by having "all employees. . . inline at the same time" instead of utilizing a "station by station or depart-ment by department voting procedure." No objections were filed overBoard Agent conduct, however. Furthermore, the Employer offered noevidence that a procedure of this sort had been suggested by any partyprior to the election or that information was disclosed that should havearoused the concern of the Board Agent in this regard.49 NLRB v. Local Union No. 3, International Brotherhood of ElectricalWorkers, AFL-CIO, (New York Telephone Company), 467 F.2d 1156;International Brotherhood of Teamsters General Drivers and Helpers LocalUnion No. 886 (Lee Way Motor Freight, Inc.), 229 NLRB 832, LocalUnion No 3, International Brotherhood of Electrical Workers AFL-CIO,(Western Electric Company), 141 NLRB 888, and cited therein. See alsoCarroll Contracting and Ready-Mix Inc., 247 NLRB No. 95. 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDer the specific acts performed were actually authorizedor subsequently ratified"' so long as it appears that theagent was acting in his capacity as such 42 within thegeneral area of his authority.43In the context of an organizing campaign, an agencyrelationship will not be found solely because of member-ship in the organizing-committee even if the individualinvolved is the only "employee union advocate" otheremployees were aware of.44 Nor will agency be foundmerely because "employees prominent in the Union's or-ganizing campaign may have engaged in unlawful con-duct, without more"45 absent a showing of special cir-cumstances46, and especially where a large percentage ofemployees joined the IPC,47 or where the union had noknowledge of the activity."I find it unnecessary to make a determination on theagency issue with respect to Wells and Ott for severalreasons. Wells was an election observer and no election-eering or misrepresentation conduct during the time thepolls were open has been alleged to him Other acts al-41 Section 2(13), NLRA, as amended42 Local 760, International Brotherhood of Electrical Workers, A.F. of L.,(Roane-Anderson Company), 82. NLRB 69643 International Longshoremen's and Warehousemen's Union, CL 0.,Local 6 (Sunset Line and Twine Company), 79 NLRB 1487, which setforth some basic collateral tenets Including:1. The burden of proof is on the party asserting an agency relation-ship, both as to the existence of the relationship and as to the natureand extent of the agent's authority . to prove, not only that theacts . . were committed, but also that those acts were committedby agents . . . acting in their representative capacity . .2 Agency is a contractual relationship, deriving from the mutualconsent of principal and agent that the agent shall act for the princi-pal But the principal's consent, technically called authorization orratification, may be manifested by conduct, sometimes even passiveacquiescence as well as by words. Authority to act as agent in agiven manner will be imphed whenever the conduct of the principalis such as to show that he actually intended to confer that authority.3. A principal may be responsible for the act of his agent within thescope of the agent's general authority, or the "scope of his employ-ment" if the agent is a servant, even though the principal has notspecifically authorized or indeed may have specifically forbidden theact in question It is enough if the principal actually empowered theagent to represent him in the general area within which the agentacted.44 Tennessee Plastics, Inc , 215 NLRB 315 at 318, 319. See also LibertyNursing Home, Inc. d/b/a Liberty House Nursing Home, 236 NLRB 456.45 Owens-Corning Fiberglas Corp., 179 NLRB 219.46 Bufkor-Pelzner Division, Inc , 197 NLRB 950, in which the Board de-scribed "special circumstances" in distinguishing the facts before them. . .in International Woodworkers of America, AFL-CIO (CentralVeneer, Incorporated), 131 NLRB 189, the individual found to be anagent of the union was not employed by the employer but was anoutsider to the employees, in Hampton Merchants Association, 151NLRB 1307, the union selected an individual as its agent to solicitmembership and, aware of his activities, did not repudiate or dis-avow them, and in Local 340, International Brotherhood of OperativePotters, AFL-CIO (Macomb Pottery Company), 175 NLRB 756, theindividual found to be an agent was the prime contact between unionofficials and employees in a town where the union had no base ofoperations and which its officials seldom visited . . "; InternationalLadies' Garment Workers' Union, AFL-CIO (Georgetown Dress Corpo-ration), 214 NLRB 706, enforcement demed on the agency issue 537F. 2d 1239 (C A 4, 1976). The Court's holding in Georgetown Dressis discussed and chstmguished infra47 Firestone Steel Products Company, a Division of Firestone Tire andRubber Company, 235 NLRB 548, wherein it was shown that "123 em-ployees out of a unit numbering approximately 425 persons had beenmade members of the in-plant committee"48 The Cambridge Wire Cloth Company, Inc. 256 NLRB No. 178leged to Wells have been examined elsewhere in thisreport. The only misconduct alleged to Ott by objections4 & 5 has also been examined elsewhere in this reportand need not be examined anew because its dispositionwas not based upon a failure to show agency.46 Thus,even if Wells and Ott did claim, as Cornelison alleges,"that they "were representing the Union," it would be ofno additional consequence.With respect to Richard Miller I am not persuaded bythe evidence or arguments that he was an agent of theUnion.51 The election campaign ran from July 29 toSeptember 3 inclusively, a period of thirty-seven days.During the time, Errol Anderson of the Union conduct-ed seven union meetings52 (discounting the initial or July29 meeting) and two coffee gatherings53 for an averageof about one event every 4 days. Furthermore, duringthe brief intervals of Anderson's absence, Ray Heike ofthe Eugene Local was available. Whether employeessought him out or not is immaterial. Nevertheless, therecord shows that he did receive collected authorizationcards54and did take telephone Messages from employeesfor Anderson.55 I conclude from these facts that the45 See Analysis and Recommendation, Objections Nos. 1, 2 and 3.5• Transcript p. 279-8057 The agents in United Mine Workers of America (Terry ElkhornMining Company, Inc., 163 NLRB 567, which the Employer cites in sup-port of Objections 4 & 5, were so found by the Trial Examiner primarilybecause they were paid field representatives of the Respondent Millerwas not in the employ of the Union nor was he compensated by theUnion in any way.Local 340, International Brotherhood of Operative Potters, AFL-CIO, etal (Macomb Pottety Co.), 175 NLRB 756, is distinguishable because thefinding of agency was premised on the facts that contacts by the Unionwere rare and then only with a few select employees, the Union had nolocal base of operations, had never created a "formal and publicized or-ganizing committee of workers", nor visited the plant. None of these con-ditions are in evidence with respect to the Pierce campaign.Contrary to the evidence upon which the agency finding was based inPastoor Bros. Co. (sic), 223 NLRB 451, the IPC members at Pierce neverauthored and/or signed union handouts, nor assumed the floor and spokeat union meetingsThe Court in NLRB v. Georgetown Dress Corp., 92 LRRM 3284 deniedenforcement because it found, contrary to the ALL that members of theIn-Plant Organizing Committee were agents of the Union under the prin-ciple of apparent authority This conclusion was based on many factorspresent in Pierce but the basic premise cited by the Court was that thecommittee was the only (Court's emphasis) in-plant contact with theworkers In Pierce the evidence discloses that non-committee membersengaged in in-plant contact with other employees, particularly SonnieReed who only joined the IPC later in the campaign. Also, IPC membersin Pierce were not mstructed to visit employees homes, nor told thatthey'd be totally responsible for organizing the plantFurthermore the committee in Georgetown engaged in egregious mis-conduct of which, the Court presumed, the Union had knowledge orshould have entertained the possibility In Pierce there was no egregiousmisconduct nor reason to presume that the Union, which made no whole-sale delegation of authority as in Georgetown, should have known of theIPC's excesses. Georgetown was distinguished on a similar basis in Cam-bridge Wire Cloth, supra.The Board's Georgetown decision, concurring in the finding of noagency, is reported at 214 NLRB 706Finally, the Employer did not show that the Pierce campaign was ex-emplified by "special circumstances" as set forth in footnote 46, supra.53 August 5, 12, 18, 19, 24; September 1 and 253 August 19 and 25.54 Transcript p. 58655 Transcript p 634. PIERCE CORP.101campaign was punctuated by the frequent and regularpresence of the Union. Conversely, it is clear that em-ployees were not left on their own to conduct the cam-paign.During the union meetings, in addition to advisingMiller and other employees about campaign tactics, An-derson gave them explicit instructions on their status andconduct. This testimony is unrefuted and includes, inpart, the following remarks:(1)". . . [I told them] . . . I'm going to be thecoach . . . and you're going to be my team. I'mgoing to call the shots and the plays, and you'regoing to run with the ball and score. You can be awinner, but I'm going to call the shots. I made itvery clear in the very beginning that if there wasany shot called, I would call the shots."56(2)On in-plant organizing committee, "I explainedto them, I needed firm commitments from people inthe plant. I needed people in there that was notafraid to take a stand on the boss, that wasn't scaredof him, he couldn't intimidate them . . . I askedthem if there was anybody in the room that wouldtake this stand. . ." and ". . . that I could use theirname on a telegram notifying the company. . . thatthese people, indeed, stood up to them and were notafraid."57(3)On in-plant committee qualifications, ". . . thosethat would qualify to be committee people . . .would be those that weren't afraid to take a standon an issue and to be my eyes and ears in there toget the needed information to carry on a successfulcampaign for them."58(4)At every meeting ". . . (I told them) . . . Ididn't want them putting out any literature, answerany questions, or whatever, unless I was conferredwith. They was to do nothing on their own1959. ...It is conceded that Miller did not follow these instruc-tions to the letter but it is quite clear that there was noexpress delegation of agency by Anderson to Miller.6•To suggest Anderson ratified defiance of his instructionsand thus conferred agency begs the question. The onlyevidence offered to support this contention is that An-derson was aware that employees felt "someone waslying", and that he knew committee members were an-swering questions. In the former instance, as discussed inanother section of this report61, the observation wasmade in the context of the confusion precipitated by theEmployer having generated the $14,000,000 figure, thebar graph and the Coopers & Lybrand figures. In thelatter instance, Anderson admitted that he knew ques-56 Transcript p. 499.57 Transcript p. 500-01.58 Transcript p. 501.59 Transcript p. 518. Employer's contention that this testimony wasnot corroborated by in-plant committee members does not comport withthe testimony of Miller (Tr. p. 20), Wells (Tr. p 167), and Ott (Tr. p.667).68 NLRB v. Local Union No. 3, supra.Si See Analysis and Recommendation, Objections Nos. 1, 2 and 3.tions were being answered by Miller, among others, de-spite his instructions. However, Employer did not at-tempt to establish nor did Employer establish that An-derson knew that in some cases erroneous answers werebeing given. It is ludicrous to suggest that agency wasconferred because the Union failed to correct misstate-ments of which it had no knowledge," or acquiesced inthe practice of some of its supporters to engage in whatit had no reason to believe was other than normal cam-paign dialogue, or did not, as a matter of practice, re-quire its supporters to recapitulate the litany of their con-versations on the issues at each and every encounter.Miller's membership on the IPC is not dispositive ofthe issue, even in consideration of all his activity." Hewas but one of twenty-two members in a proposed bar-gaining unit of about seventy-five employees. He doesnot appear to have been nearly as active as Wells or Ott,especially during the last weeks of the campaign, andnever expressly claimed to "represent" the Union.Miller's role in the organizational campaign clearlyparallels the role of employee Reece in Tennessee Plastics,Inc., supra, but to a lesser degree. Alleged agent Reecemade the initial contact with the Union, obtained 75 to90 signed authorization cards out of the 100 employeesshe solicited, wore three buttons, a T-shirt and carried ahandbag, all with pro-union sentiments on them, was amember of the in-plant committee and as such contactedemployees at home and at work urging them to attendmeetings, rented meeting places for the union's businessagent, spoke at union meetings, was appointed electionobserver (but did not serve) by the International Orga-nizer and was the chief in-plant supporter of the union.As in Pierce, the campaign involving Reece was con-ducted under the scrutiny and leadership of the Union.Reece, like Miller, was never paid for her activity, heldno position in the International or the Local, and wasnot even a member of the Local. Also like Miller, Reecemade some inaccurate statements that might have ledsome to believe she held more authority than the Unionlater claimed; for example, she told employees that shehad earned a commission for her organizing activity;also, she threatened some employees with bodily harmon the day of the election if they didn't support theunion. Despite all this, the Board concurred in theJudge's finding that Reece was not an agent of the union.Although Anderson was not constantly on the sceneduring the Pierce campaign, I find that his frequent visitsto the area created a continuity of authority and control,on the part of the Union, of sufficient dimension to over-come any inference that the Union was not really incharge. In any event, it has not been shown that theUnion relied on Miller as its principal contact with em-ployees." If anyone served this function it was Wells,whose status under Objections 4 & 5 is immaterial.I find that the Employer has failed to carry its burdenof proof with respect to the allegation that Miller was anagent of the Union.6582 Tennessee Plastics, Inc., supra.63 Firestone Steel Products, supra.84 Tennessee Plastics, Inc., supra." International Longshoremen's and Warehousemen's Union, C.LO.,Local 6 supra. 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB. The Electioneering of Ott and Miller66Responding to an inquiry by employee Ware, who hadcome over to talk to him, Ott pulled a piece of paperfrom his own pocket and told Ware about , the$14,000,000. Both Ott and Ware stated that this conver-sation took place about 5 minutes before the polls wereopen "by Carl Hayes offices". Although employees mayhave been in line to vote, Cornelison testified that justbefore the polls opened the line only extended "three-quarters of the way back to Carl Hayes' office"67 thusEmployer's contention that Ware was "waiting in. line tovote in the election that afternoon"68 when Ott's elec-tioneering occurred is inconsistent with the corroboratedtestimony of one of its own witnesses.The Employer has offered no evidence to suggest thatthe "electioneering area" extended" beyond the votingplace and the line of voters. Although Hayes' office areais visible from the lunchroom where the voting tookplace, so are the most distant parts of the plant. I wouldestimate that the distance between the furthest extent ofthe voting line and the location of Ware and Ott at 3:25P.M. on September 3, was at least 30 feet; also Ware andOtt, were not on the plane of the voting line but werewell off to one side.7• Although several witnesses testi-fied that they saw Ware and Ott talking, no one butWare and Ott testified that they heard what was said.To suggest that Ott "breached Ware's right to 'quietmoments of appropriate reflection' before casting his66 Ott's polling area activity has already been discussed as to its "mis-representation" aspect. It is discussed below as to its "electioneering"aspect67 Transcript p 282.68 Employer's brief, p. 5 In this respect, I find Potter's testimony (Trp 323) that Ware was in line to vote when Ott spoke with him inconsist-ent with that of the principals involved (Ware and Ott) and I do notcredit his testimony in this regard. Nor is there evidence that Ware andOtt had two conversations during the time frame here69 Observer Cornelison testified that Board Agent Roche designatedthe lunchroom and the line of voters as the non-electioneering areaswhen the polls opened. (Tr p. 282). Observer Renfro testified that theBoard Agent designated only "inside the lunchroom" as the non-election-eering area (Tr. p 647) The authority to designate the area clearly restswith the Board Agent, Glacier Packing Co., Inc., 210 NLRB 571, 573.70 See Employer's exhibit 5 for a diagram of the plant and the posi-tions of these individuals with respect to the line of voters.bailor" is to ignore the fact that Ware approached Ott.Also, the contention that "the effects of Ott's conversa-tion with Ware spread throughout the line"72 is not sup-ported by evidence.Furthermore, the Employer has not cited authority forits position that electioneering can interfere with an elec-tion when carried out prior to the opening of the polls.The cases assume the polls are open." Therefore, I findthat Ott did not engage in electioneering in this instance.The Employer argues that Miller's alleged electioneer-ing activity is cognizable only under the Milchem rule.74Consistent with my finding that Miller was not an agentof the Union, I find that he did not engage in election-eering in the polling area."In consideration of the polling area activity generally,with respect to third party and rank-and-file employeeconduct in particular, it has not been alleged nor doesthe evidence reveal that "the character of. . ,(any). . .conduct was so aggravated as to create a general atmos-phere of fear and reprisal rendering a choice of free ex-pression impossible.76RECOMMENDATIONIn consideration of the foregoing, I recommend thatObjections Nos. 4 and 5 be overruled." Employer's brief, p. 37.72 Employer's brief, p 37.73 Clausson Baking Company, 134 NLRB 111; Star Expansion IndustriesCorporation, 170 NLRB 364; Glacier Packing Co., Inc., supra; William Pas-roar and Ray Pastoor, a Co-Partnership d/b/a Pastoor Bros. Company, 223NLRB 45174 Employer stipulated at the hearing that it was not contending thatalleged Union agent Richard Miller engaged in egregious third partyconduct in the polling area. This stipulation was precipitated when IET-ployer took issue with Petitioner's attempt to elicit from witness Millerwhat he said to potential voters waiting in line outside the polling roomafter the polls had opened. The Employer contended that the Milchemrule was applicable to the issue (Milchem, Inc , 170 NLRB 362) (Tr p.101-103) Based on this argument, the Hearing Officer sustained the Em-ployer's objection to the introduction of such evidence.In my opinion, the Milchem rule position of the Employer was implicit-ly embodied in its stipulation with respect to Miller's "polling" area ac-tivity. Therefore, an examination of Miller's election line activity is neces-sanly contingent upon my finding on the agency issue.75 Mdchem, Inc., supra.76 Central Photocolor Co., Inc., 195 NLRB 839; Allied Metal Hose Com-pany, Inc, 219 NLRB 1135, Aladdin Hotel Corp. d/b/a Aladdin Hotel, 229NLRB 499